Citation Nr: 1618592	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type 2 diabetes mellitus.

3.  Entitlement to service connection for myopathic syndrome (claimed also as muscle disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from September 1993 to January 1994 with subsequent service in the Air National Guard to April 2009.

These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a Board hearing at the RO.  A copy of the hearing transcript is of record.  In July 2014 the Board denied the Veteran's claim for service connection for hypertension, myopathic syndrome (also claimed as muscle disorder), and type 2 diabetes mellitus.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues of service connection for hypertension, myopathic syndrome, and type 2 diabetes mellitus to the Board for further action consistent with the terms of the JMR.  In September 2015 the Board remanded the matters to the RO for further development.


FINDINGS OF FACT

1.  The Veteran's hypertension and type 2 diabetes mellitus were not incurred during a period of active duty service or within one year of discharge.

2.  The Veteran's myopathic syndrome (also claimed as muscle disorder), was not incurred during a period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for myopathic syndrome (also claimed as muscle disorder) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria and effective date provisions pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in June 2009.  Neither the Veteran, nor his representative, has alleged error in VA's notice in this appeal.  Hence, the duty to notify has been met.  

Service treatment records (STRs) and service personnel records (SPRs) have been secured.  Pursuant to the September 2015 Board remand, National Guard STRs and SPRs were requested and received from the Adjutant General of the Texas National Guard.  VA and private outpatient treatment records and lay statements have been associated with the record.  The Veteran was afforded a VA general medical examination to assess the claimed disorders in July 2009.  The Board finds that there has been substantial compliance with its September 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist has been met.

In August 2013 the Veteran was afforded the opportunity to give testimony before an Acting VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ asked specific questions directed at identifying the criteria for service connection.  The Acting VLJ also sought to identify any pertinent evidence not currently associated with the record.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  He also presented his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Legal Criteria, Factual Background and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), to include hypertension and type 2 diabetes mellitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for some disorders, including hypertension and diabetes mellitus, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive regulations, however, do not apply to periods of active duty for training (or inactive duty for training for that matter).  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

In this case, the Veteran contends that his hypertension, diabetes mellitus, and myopathic syndrome had its onset during his service in the Air National Guard.  

Initially, the Board notes that because hypertension, diabetes mellitus, and myopathic syndrome (claimed also as muscle disorders) are considered diseases and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension, diabetes, and myopathic syndrome had their onset during, or were aggravated by, a period of ACDUTRA in relation to the Veteran's service in the reserves, rather than based on any presumptive incurrence within one year after the reserves service.  Service connection would not be warranted for the same circumstances during a period of INACDUTRA.  Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a).  The record does not indicate, and the Veteran does not contend, that any of these three "injuries" occurred during his active service.

The records show that the Veteran's hypertension, diabetes mellitus, and myopathic syndrome did not have their onset during a period of active duty.  The personnel department shows that the Veteran had a period of active duty service from September 1993 to January 1994 in the U.S. Air Force, as noted above.  Thereafter the Veteran had mostly inactive service in the Air National Guard to April 2009.

During the Veteran's service in the Air National Guard, a June 2008 private treatment record notes an assessment of myopathy.  A July 2009 private treatment record shows an assessment of diabetes mellitus and also notes the Veteran was on medication for high blood pressure.  

On July 2009 VA general medical examination, the examiner noted that he reviewed the claims file and there was no evidence of the Veteran having diabetes in service treatment records, but the Veteran stated he had a family history of diabetes.  The Veteran reported that no one ever told him he was a diabetic and he had no complications from diabetes.  The examiner noted that there was no indication in the record of the Veteran having diabetes or being on medication for the disorder.  The diagnosis was type 2 diabetes not found in military, and no complications from diabetes.  

On examination of the muscles during the July 2009 VA examination, the Veteran reported that the he began to have difficulty with feet in 1998 when doing heavy exercise and with playing basketball.  The initial diagnosis was tendinitis.  His symptoms persisted in his legs then he developed generalized exertional muscle pain.  The diagnosis was myopathic syndrome of the arms and legs with exercise-induced muscle pain and elevation "CPK", which is moderately severe and progressive since its onset in 1998, which has been progressive since that time.  

The July 2009 VA examination report shows a diagnosis of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins (For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  These must be confirmed by readings taken two or more times on at least three different days.).  On examination, his blood pressure readings were 144/96, 140/92, and 146/92.  For the diagnosis the examiner obtained 3 blood pressure readings on successive days: 134/92 (July 17, 2009); 140/93 (July 18, 2009); and 122/92 (July 19, 2009).

Personnel records show the Veteran had periods of active and inactive duty training from January 1994 through August 2003 and that he was discharged from the Air National Guard in April 2009.  There is no record that the Veteran's diabetes mellitus, hypertension, or myopathic syndrome and muscle disorder had their onset during a period of active service.  

The Veteran testified that he worked for the National Guard full-time as a technician and had "dual status" as a National Guardsman and civilian employee during that time.  He noted that he wore a uniform on a full-time basis and that all of his claimed disabilities occurred during that time.  Hearing Transcript (Tr.), pp. 5-6.  He also indicated that he had private medical insurance at that time.  Tr. p. 18.  He testified that he remembered the muscle disorder being diagnosed in 1997 or 1998.  Tr., p. 17.

The record shows that the Veteran served approximately one weekend per month on active duty training.  (See AF Form 526 in the personnel records and Tr. p. 5.).  Therefore the evidence does not show that the Veteran's type 2 diabetes mellitus, hypertension, and myopathic syndrome had their onset during a period of active duty training in the National Guard, but rather occurred during the Veteran's civilian service working for the Air Force as a civilian technician.

It is noteworthy that these matters were previously denied by the Board in a July 2014 decision.  The Veteran appealed that decision to the Court; and pursuant to a JMR the Court remanded the issues to the Board.  Pursuant thereto, the Board remanded the matters to the RO to obtain the Veteran's reserve unit records that had not previously been associated with the record.  Those records were requested and received, but they show no evidence of complaints, treatment or diagnoses of the claimed disorders.  

As the Veteran's hypertension, type 2 diabetes mellitus, and myopathic syndrome was not shown as being manifested during a period of active duty or within one year (for hypertension and type 2 diabetes mellitus) of the Veteran's discharge from active duty in January 1994, service connection for these disabilities is not warranted.

The Board acknowledges that the Veteran is competent to report lay-observable symptoms associated with his hypertension, diabetes and myopathic syndrome disorders during service or after service.  However, whether there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his lay observation.  As a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of a disability.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's lay assertions as to diagnosis and etiology are not competent and lack probative value. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, type 2 diabetes mellitus and myopathic syndrome (claimed also as muscle disorder).  Accordingly, the appeal in these matters must be denied.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for myopathic syndrome (claimed also as muscle disorder) is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


